IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
IN RE: ASBESTOS LITIGATION

JILL     DUDLEY,        as      Personal   )
Representative of the Estate of Frank P.   )
Dudley,     and     JILL     DUDLEY,       )
individually,                              )
                                           )
       Plaintiff,                          )     C.A. No. N13C-12-227 ASB
                                           )
              v.                           )
                                           )
FMC CORP., et al.,                         )
                                           )
       Defendants.                         )

                                 August 18, 2017


                           Upon Defendant FMC’s
                         Motion for Summary Judgment
                                 GRANTED.

      Plaintiff, Jill Dudley, pleads that her husband Frank Dudley (hereinafter “Mr.

Dudley”) performed work on pumps from 1966 through 1967 while employed at

Cam Chemical Company in Detroit, Michigan. Mr. Dudley testified that at least ten

pumps were manufactured by Chicago Pump, and he would break down the pumps

and repair the gaskets. Mr. Dudley stated that he worked on the pumps one to three

times per week. He also testified that people worked on the pumps around him one

to ten times per week. Defendant mainly argues that Plaintiff cannot prove product

identification or causation under Michigan law. Under Michigan law “[t]he
threshold requirement of any asbestos case is proof that an injured plaintiff was

exposed to an asbestos-containing product for which a defendant is responsible.”1

Thereafter, Michigan law applies the substantial factor test for causation, consistent

with the Second Restatement of Torts, such that a plaintiff must introduce evidence

that demonstrates his exposure to the defendant’s product was a substantial factor in

producing his injury, i.e., significant in terms of intensity and when viewed in the

scope of his entire work history and the number and extent of other contributing

factors.2 “To survive summary disposition, the plaintiff must show that the product

was used in the specific area where he worked within the workplace.”3 However,

before the Court can even address the causation standard, Plaintiff has not offered

evidence, beyond speculation, that Mr. Dudley worked with an asbestos containing

product manufactured by Defendant. Mr. Dudley did not know the maintenance

history of the pumps, nor identify the manufacturer of the replacement parts. Without

additional evidence, a reasonable jury could not infer that Defendant is responsible



1
  Barlow v. John Crane-Houdaille, 477 N.W.2d 133, 135 (Mich. Ct. App. 1991).
2
  Id. (citing Brisboy v. Fibreboard Corp., 418 N.W.2d 650, 653-54 (Mich. 1988));
Allen v. Owens-Corning Fiberglas Corp., 571 N.W.2d 530, 533 (Mich. Ct. App.
1997).
3
  Barlow, 477 N.W.2d at 136 (citing Roberts v. Owens-Corning Fiberglas Corp.,
726 F.Supp. 172, 174 (W.D. Mich. 1989)); see Roberts, 726 F. Supp. at 174
(“Therefore, the Court must determine whether a reasonable factfinder could
legitimately infer from the materials before it that defendants’ asbestos products
were used in the engine or auxiliary machine rooms of the various naval vessels
where the decedent served.”).
for Mr. Dudley’s injuries. Accordingly, for the aforementioned reasons, Defendant

FMC Corporation’s Motion for Summary Judgment is hereby GRANTED. IT IS

SO ORDERED.

                                        /s/ Calvin L. Scott
                                        The Honorable Calvin L. Scott, Jr.